DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (surgical arm) and Species B (Figs. 2, 5, and 7A-7D) in the reply filed on May 11, 2022 is acknowledged. As indicated by the response, claims 1-12 read on the elected invention.

Claim Objections
Claim 10 objected to because of the following informalities:
Claim 10 has a typographical error at “to vertically move central portion with respect”, it should say --to vertically move the central portion with respect--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are many instances, listed below, where the preamble and the body of the claim seem to have a disconnect. The preamble and the elected invention are geared towards a surgical rigid arm. However, the body of the claims tends to positively recite other aspects such as the surgical bed and the surgical instrument, which are not part of the surgical rigid arm. The occurrences are as follows:
Claim 1, lines 3-4, “being attached to a peripheral side of a surgical bed.”
Claim 1, line 7, “positioned above an interior of the surgical bed.”
Claim 1, line 8, “being connected to the surgical instrument.”
Claim 2, line 2, “extending into the interior of the surgical bed, the surgical instrument being connected to the platform.”
Claims 5-10 and 12 all bring in the surgical bed.
It is recommended to modify the claim language to make each of these instances a functional limitation of the surgical arm, by including terms like “configured for” or in the first instance something like --being attachable to a peripheral side of a surgical bed.” This also might require the claims to be reworded to positively recite other structures. For instance, claim 8, if changed to “wherein the first end and the second end are configured to attach to the bed rail by first and second sliding clamps respectively”, this would make the sliding clamps be part of the functional language. Therefore, the claim might need to initially state “the surgical rigid arm of claim 7, further comprising first and second sliding clamps configured to attach the first end and second end to the bed rail,” in order to ensure the structural components are being positively recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryan et al. (US 2002/0161446; “Bryan”).
Claim 1, Bryan discloses a surgical rigid arm (Fig. 5) capable of supporting a surgical instrument (abstract) comprising: a first portion (30 and rods/shafts that connect up to portion 60) having a first end (end that 30 points towards), a second portion (opposite side rail and rods) having a second end (the rail 30), the first and second ends being attached to a peripheral side of a surgical bed such that the first portion and second portion extend from the surgical bed in a first direction (Fig. 5; it is shown as attached to opposite sides of the bed, but could be rotated and manipulated to attach to a single side of a bed as well); and a central portion (Fig. 5; 60) disposed between the first and second portions (Fig. 5), the central portion extending substantially horizontally to the first and second portions and positioned above an interior of the surgical bed (Figs. 5, 11, and 17), the central portion being connected to the surgical instrument such that a load from the surgical instrument is distributed across the central portion to the first portion and second portion to provide rigid support for the surgical instrument (Figs. 5, 11, and 17; abstract; paragraphs [0161]-[0183]).
Claim 2, Bryan discloses the surgical rigid arm of claim 1, wherein the central portion further includes a platform (Fig. 5; the platform formed by the generally square section that 60 points towards) extending into the interior of the surgical bed, the surgical instrument being connected to the platform (Fig. 42). 
Claim 3, Bryan discloses the surgical rigid arm of claim 2, wherein the platform is moveably connected to the central portion (Fig. 10; paragraph [0171]; note how it can be multiple pieces moveable relative to one another, at least in the sense that the parts can be taken apart to sterilize and put back together).
Claim 4, Bryan discloses the surgical rigid arm of claim 3, wherein the platform is moveable with respect to the central portion by a linear actuator (Fig. 10; locking nuts 75 could be considered the linear actuators that allow for movement of the platform parts 64, it should also be noted that the linear actuators are part of a functional statement in this claim rather than being positively recited).
Claim 5, Bryan discloses the surgical rigid arm of claim 1, wherein a distance between the first end and the second end is less than a length of the peripheral side of the surgical bed (Figs. 5, 10, and 11).
Claim 6, Bryan discloses the surgical rigid arm of claim 1, wherein a distance between the first end and the second end is greater than a distance between the central portion and the peripheral side of the surgical bed (Figs. 5, 10, and 11; it should be noted that the claims are geared towards a surgical arm, so the bed could actually be a different bed than the one shown that has its own strange dimensions that will make the claimed limitations true for the arm of Bryan, regardless it seems Bryan does teach this limitation based on Figs. 5, 10, and 11). 
Claim 7, Bryan discloses the surgical rigid arm of claim 1, wherein the first end and second end are  configured to attach to a bed rail of the surgical bed (Figs. 5 and 11).
Claim 8, Bryan discloses the surgical rigid arm of claim 7, wherein the first end and second end are attached to the bed rail by first and second sliding clamps (Fig. 5; 30) respectively, the first and second sliding clamps being slidably engaged with the bed rail in an unlocked position such that the rigid arm can be positioned along the bed rail and secured by locking the sliding clamps (Fig 5; paragraph [0162]).
Claim 9, Bryan discloses the surgical rigid arm of claim 7, wherein the bed rail is located on a long side of the surgical bed (Figs. 5, 10, and 11; note that the arm can clamp to any side of the bed).
Claim 10, Bryan discloses the surgical rigid arm of claim 1, wherein the first and second portions include telescopic segments (threaded rods) to vertically move central portion with respect to the surgical bed (paragraph [0169]).
Claim 11, Bryan discloses the surgical rigid arm of claim 1, wherein the central portion includes a telescopic segment (Fig. 8; 53; paragraph [0170]) to horizontally move the central portion with respect to the first and second portions (Figs. 5 and 8; paragraph [0170]).
Claim 12, Bryan discloses a surgical rigid arm (Fig. 5) for supporting a surgical instrument(Fig. 42; abstract) comprising: a first portion (Fig. 5; 30) having a first end (end that 30 points towards), the first portion being attachable to a first peripheral side of a surgical bed (Fig. 11) and extending from the surgical bed in a first direction (Fig. 5 and 11), a second portion (opposite side rail) having a second end (rail that connects to the bed), the second end being attachable to a second peripheral side of the surgical bed (Figs. 5 and 11) and extending from the surgical bed in the first direction (Fig. 5), a central portion (Fig. 5; 60) disposed between the first and second portions (Fig. 5), the central portion being substantially horizontal to the first and second portions (Fig. 5) and positioned above an interior of the surgical bed (Fig. 11), the central portion being detachably connected to a surgical instrument (Figs. 5 and 42; paragraphs [0161]-[0183]) such that a load from the surgical instrument is distributed across the central portion to the first portion and second portion to provide rigid support for the surgical instrument (Figs. 5, 11, and 17; paragraphs [0161]-[0183]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775